 



EXHIBIT 10(d)
SCHEDULE I
     On February 11, 2002, and February 9, 2001, respectively, the Ferro
Corporation Board of Directors granted Mr. Ortino 155,000 and 122,000 options to
purchase shares. Of these amounts, options for 100,000 shares each year were
granted under the 1985 Employee Stock Option Plan approved by shareholders and
the remaining options were approved and granted by the Board from available
treasury shares. The options granted in 2002 have an exercise price of $25.50;
and the options granted in 2001 have an exercise price of $23.60. Both grants
have a maximum term of ten years and vest evenly over four years on the
anniversary of the grant date.

